DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 23 Nov 2020 and 20 Jan 2021 for application number 15/947,102. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Argument/Remarks and Claims.
Claims 1-6, 9-12, 15-18, and 21-26 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 Jan 2021 were filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. [hereinafter as Adams] (US 2015/0187015 A1) in view of Thomas et al. [hereinafter as Thomas] (US 8,024,234 B1).
In reference to claim 1, Adams teaches a computing platform comprising: at least one processor;
a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
establish, with a user device, a first wireless data connection [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections]; 
receive, from the user device and via the first wireless data connection, a request to access a selectable item availability output [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote];
generate one or more commands to cause display of the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote; a user may navigate through options, which then provide further interfaces to facilitate obtaining an insurance quote];
send, to the user device and along with the one or more commands to cause display of the selectable item availability output, selectable item availability output information [Figs. 3-13, paras 0044-0054 disclose various information presented on an interface]; 
receive, from a content output control computing platform, a selectable item availability content output comprising a content update to the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose the ability for a user to enter various information about the driver, vehicles, etc.];
generate, via machine learning algorithms and datasets and based on the selectable item availability content output, an updated selectable item availability output [para 0041 discloses using an algorithm to determine a recommended insurance product, based on various information about the driver, vehicles, etc.];
receive, from the user device and via the first wireless data connection, a second request to access the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user];
generate one or more commands to cause display of the updated selectable item availability output [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote; a user may navigate through options, which then provide further interfaces to facilitate obtaining an insurance quote];
send, to the user device and along with the one or more commands to cause display of the selectable item availability output, the updated selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user].
However, while Adams teaches receive, from the user device, user input received via the updated selectable item availability output; and update, based on the user input, the updated selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the wherein updating the updated selectable item availability output comprises: identifying a state specified in the user input, selecting background scenery associated with the identified state, and updating a background of the updated selectable item availability output to include the selected background scenery.
Thomas teaches wherein updating the updated selectable item availability output comprises: identifying a state specified in the user input, selecting background scenery associated with the identified state, and updating a background of the updated selectable item availability output to include the selected background scenery [col. 22, lines 32-48 discloses that a user selects a city and upon selecting the city, the system presents graphics, such as a background, to the user, the graphics customized for the particular city].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams and Thomas before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams to include the functionality as taught by Thomas in order to obtain an input-output system in which user input of a city may be updated and a background related to the city be displayed. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which user input of a city may be updated and a background related to the city be displayed to provide efficiency in selling and buying processes [Thomas, col. 2, lines 46-47].
However, although Thomas teaches the ability to identify a city, Thomas does not explicitly teach that the city is identified and associated with a zip code.
It would have been obvious to one of ordinary skill in the art to use a zip code to identify a city, as the use of a zip code is to do exactly that: identify a location, including a city. One of ordinary skill in the art would be motivated to obtain an input-output system in which user input of a zip code may be 

In reference to claim 2, Adams and Thomas teach the invention of claim 1 above.
Adams teaches The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to:
establish, with a switchboard output control computing platform, a second wireless data connection; and establish, with the content output control computing platform, a third wireless data connection [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections].

In reference to claim 3, Adams and Thomas teach the invention of claim 2 above.
Adams teaches The computing platform of claim 2, wherein a selectable item availability configuration output is received via the second wireless data connection [Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user] and wherein the selectable item availability content output is received via the third wireless data connection [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections].

In reference to claim 4, Adams and Thomas teach the invention of claim 3 above.
Adams teaches The computing platform of claim 3, wherein the selectable item availability configuration output comprises an update to at least one of an order of a question on one or more user interfaces comprising the selectable item availability output and a group identifier comprising an indication of a selection tool used to provide user input in response to the question [Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user].

In reference to claim 5, Adams and Thomas teach the invention of claim 1 above.
Adams teaches The computing platform of claim 1, wherein the selectable item availability content output comprises an update to at least one of: a video displayed by one or more user interfaces comprising the selectable item availability output, text displayed on the one or more user interfaces comprising the selectable item availability output, a language in which the text is displayed, and a product with which the text or the video is associated [Figs. 3-13, paras 0044-0054 disclose various textual information on the interfaces].

In reference to claim 6, Adams and Thomas teach the invention of claim 3 above.
Adams teaches The computing platform of claim 3, wherein the selectable item availability configuration output and the selectable item availability content output are generated in response to user input received via a user interface displayed on a selectable item availability management computing platform [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote; a user may navigate through options, the entering various information about the driver, vehicles, etc., which then provide further interfaces to facilitate obtaining an insurance quote].

Claims 9-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Feldman et al. [hereinafter as Feldman] (US 2017/0032466 A1).
In reference to claim 9, Adams teaches a method comprising:
establishing, with a user device, a first wireless data connection [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections]; 
receiving, from the user device and via the first wireless data connection, a request to access a selectable item availability output [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote];
generating one or more commands to cause display of the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote; a user may navigate through options, which then provide further interfaces to facilitate obtaining an insurance quote];
sending, to the user device and along with the one or more commands to cause display of the selectable item availability output, selectable item availability output information [Figs. 3-13, paras 0044-0054 disclose various information presented on an interface]; 
receiving, from a content output control computing platform, a selectable item availability content output comprising a content update to the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose the ability for a user to enter various information about the driver, vehicles, etc.];
generating, via machine learning algorithms and datasets and based on the selectable item availability content output, an updated selectable item availability output [para 0041 discloses using an algorithm to determine a recommended insurance product, based on various information about the driver, vehicles, etc.];
receiving, from the user device and via the first wireless data connection, a second request to access the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user];
generating one or more commands to cause display of the updated selectable item availability output [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which ;
sending, to the user device and along with the one or more commands to cause display of the selectable item availability output, the updated selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user].
However, while Adams teaches receiving, from the user device, user input received via the updated selectable item availability output; updating, based on the user input, the updated selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user], Adams does not explicitly teach modifying, based on home structural information specified in the user input, an image of a home depicted in the updated selectable item availability output, wherein modifying the image of the home comprises modifying the image of the home to include one or more of: a garage configured to hold a particular number of vehicles, an attached garage, a detached garage, living space above the garage, a pool, a deck, a porch, or a basement.
Feldman teaches modifying, based on home structural information specified in the user input, an image of a home depicted in the updated selectable item availability output, wherein modifying the image of the home comprises modifying the image of the home to include one or more of: a garage configured to hold a particular number of vehicles, an attached garage, a detached garage, living space above the garage, a pool, a deck, a porch, or a basement [Fig. 5, para 0036 discloses a virtual home, including an image of a basement; para 0017 discloses the virtual home in association with obtaining an insurance policy; para 0042 discloses a garage].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams and Feldman before him before the effective filing date of the claimed invention, to modify the invention 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which a home image may be displayed based on selected home characteristics to facility insuring a home in an automated, efficient, secure, and accurate manner [Feldman, para 0002].

	In reference to claim 10, Adams and Feldman teach the invention of claim 9 above.
Adams teaches establishing, with a switchboard output control computing platform, a second wireless data connection; receiving, via the second wireless data connection, a selectable item availability configuration output [Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user]; establishing, with the content output control computing platform, a third wireless data connection [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections]; receiving, via the third wireless data connection, the selectable item availability configuration output [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections].

	In reference to claim 11, Adams and Feldman teach the invention of claim 10 above.
Adams teaches wherein the selectable item availability configuration output comprises an update to at least one of an order of a question on one or more user interfaces comprising the selectable item availability output and a group identifier comprising an indication of a selection tool used to provide user input in response to the question [Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user] and wherein the selectable item availability content output comprises an update to at least one of: a video displayed by one or more user interfaces comprising the selectable item availability output, text displayed on the one or more user interfaces comprising the selectable item availability output, a language in which the text is displayed, and a product with which the text or the video is associated [Figs. 3-13, paras 0044-0054 disclose various textual information on the interfaces].

	In reference to claim 12, Adams and Feldman teach the invention of claim 10 above.
Adams teaches wherein the selectable item availability configuration output and the selectable item availability content output are generated in response to user input received via a user interface displayed on a selectable item availability management computing platform [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote; a user may navigate through options, the entering various information about the driver, vehicles, etc., which then provide further interfaces to facilitate obtaining an insurance quote].

In reference to claim 15, claim 15 is rejected by the same reasons as that of claim 9.

In reference to claim 16, Adams and Feldman teach the invention of claim 15 above.
Adams teaches The non-transitory computer readable medium of claim 15, wherein the computing device is further configured to perform: establishing, with a switchboard output control computing platform, a second wireless data connection [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections]; receiving, via the second wireless data connection, a selectable item availability configuration output [Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user]; establishing, with the content output control computing platform, a third wireless data connection [Fig. 1, paras 0034-0039 disclose ; and receiving, via the third wireless data connection, the selectable item availability content output [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections].

In reference to claim 17, Adams and Feldman teach the invention of claim 16 above.
Adams teaches The non-transitory computer readable medium of claim 16, wherein the selectable item availability configuration output comprises an update to at least one of an order of a question on one or more user interfaces comprising the selectable item availability output and a group identifier comprising an indication of a selection tool used to provide user input in response to the question [Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user] and wherein the selectable item availability content output comprises an update to at least one of: a video displayed by one or more user interfaces comprising the selectable item availability output, text displayed on the one or more user interfaces comprising the selectable item availability output, a language in which the text is displayed, and a product with which the text or the video is associated [Figs. 3-13, paras 0044-0054 disclose various textual information on the interfaces].

In reference to claim 18, Adams and Feldman teach the invention of claim 16 above.
Adams teaches The non-transitory computer readable medium of claim 16, wherein the selectable item availability configuration output and the selectable item availability content output are generated in response to user input received via a user interface displayed on a selectable item availability management computing platform [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote; a user may navigate through options, the .

Claims 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Feldman further in view of Thomas.
In reference to claim 21, Adams and Feldman teach the invention of claim 9 above.
However, while Adams teaches receive, from the user device, user input received via the updated selectable item availability output; and update, based on the user input, the updated selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user], Adams and Feldman do not explicitly teach wherein updating the updated selectable item availability output further comprises: identifying a state specified in the user input, selecting background scenery associated with the identified state, and updating a background of the updated selectable item availability output to include the selected background scenery.
Thomas teaches wherein updating the updated selectable item availability output further comprises: identifying a state specified in the user input, selecting background scenery associated with the identified state, and updating a background of the updated selectable item availability output to include the selected background scenery [col. 22, lines 32-48 discloses that a user selects a city and upon selecting the city, the system presents graphics, such as a background, to the user, the graphics customized for the particular city].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Feldman, and Thomas before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams and Feldman to include the functionality as taught by Thomas in order to obtain an input-output system in which user input of a city may be updated and a background related to the city be displayed. 

However, although Thomas teaches the ability to identify a city, Thomas does not explicitly teach that the city is identified and associated with a zip code.
It would have been obvious to one of ordinary skill in the art to use a zip code to identify a city, as the use of a zip code is to do exactly that: identify a location, including a city. One of ordinary skill in the art would be motivated to obtain an input-output system in which user input of a zip code may be updated and a background related to the city related to the zip code be displayed to provide efficiency in selling and buying processes [Thomas, col. 2, lines 46-47].

In reference to claim 23, Adams and Feldman teach the invention of claim 15 above.
However, while Adams teaches receive, from the user device, user input received via the updated selectable item availability output; and update, based on the user input, the updated selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user], Adams and Feldman do not explicitly teach wherein updating the updated selectable item availability output comprises: identifying a state specified in the user input, selecting background scenery associated with the identified state, and updating a background of the updated selectable item availability output to include the selected background scenery.
Thomas teaches wherein updating the updated selectable item availability output comprises: identifying a state specified in the user input, selecting background scenery associated with the identified state, and updating a background of the updated selectable item availability output to include the selected background scenery [col. 22, lines 32-48 discloses that a user selects a city and upon selecting the city, the 
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Feldman, and Thomas before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams and Feldman to include the functionality as taught by Thomas in order to obtain an input-output system in which user input of a city may be updated and a background related to the city be displayed. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which user input of a city may be updated and a background related to the city be displayed to provide efficiency in selling and buying processes [Thomas, col. 2, lines 46-47].
However, although Thomas teaches the ability to identify a city, Thomas does not explicitly teach that the city is identified and associated with a zip code.
It would have been obvious to one of ordinary skill in the art to use a zip code to identify a city, as the use of a zip code is to do exactly that: identify a location, including a city. One of ordinary skill in the art would be motivated to obtain an input-output system in which user input of a zip code may be updated and a background related to the city related to the zip code be displayed to provide efficiency in selling and buying processes [Thomas, col. 2, lines 46-47].

In reference to claim 24, Adams, Feldman, and Thomas teach the invention of claim 23 above.
Feldman further teaches the image of the home is displayed [Fig. 5, para 0036 discloses a virtual home, including an image of a basement; para 0017 discloses the virtual home in association with obtaining an insurance policy; para 0042 discloses a garage].
Thomas further teaches the background scenery as expressed above.
 is depicted in front of the background scenery, it would have been obvious to one of ordinary skill in the art to depict the image of a home of Feldman in front of the background scenery of Thomas. One would be motivated to do so to provide efficiency in selling and buying processes [Thomas, col. 2, lines 46-47].

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Feldman further in view of Thomas further in view of Williams (US 2003/0149600 A1) further in view of Goldberg et al. [hereinafter as Goldberg] (US 2010/0269054 A1).
In reference to claim 22, Adams, Feldman, and Thomas teach the invention of claim 21 above.
Adams further teaches wherein updating, based on the user input, the updated selectable item availability output, wherein updating the update selectable item availability output and Thomas further teaches the background scenery as expressed above.
However, Adams, Feldman, and Thomas do not explicitly teach selecting, based on a vehicle type specified in the user input, a vehicle image; and updating the updated selectable item availability output to include the vehicle image in front of the background scenery.
Williams teaches selecting, based on a vehicle type specified in the user input, a vehicle image; and updating the updated selectable item availability output to include the vehicle image in front of the background scenery [para 0071 discloses displaying a picture that corresponds to a selected type of car; the content is displayed in a layout of the display, e.g. background scenery].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Feldman, Thomas, and Williams before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Feldman, and Thomas to include the functionality as taught by Williams in order to obtain an input-output system in which a vehicle image may be displayed based on selected vehicle type. 

However, while Williams teaches displaying a vehicle image based on vehicle type, Adams, Feldman, Thomas, and Williams do not explicitly teach that the image of the vehicle is moving in an animated manner.
Goldberg teaches that the image of the vehicle is moving in an animated manner [para 0029 discloses a make and model of a car, and a car drive in a virtual environment].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Feldman, Thomas, Williams, and Goldberg before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Feldman, Thomas, and Williams to include the functionality as taught by Goldberg in order to obtain an input-output system in which an animated vehicle image may be displayed based on selected vehicle type. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which an animated vehicle image may be displayed based on selected vehicle type to enhance a customer experience while shopping [Goldberg, para 0006].

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Thomas further in view of Williams further in view of Goldberg.
In reference to claim 25, Adams and Thomas teach the invention of claim 1 above.
Adams further teaches wherein updating the update selectable item availability output as expressed above.
selecting, based on a vehicle type specified in the user input, a vehicle image, and updating the updated selectable item availability output to include the vehicle image.
Williams teaches selecting, based on a vehicle type specified in the user input, a vehicle image, and updating the updated selectable item availability output to include the vehicle image [para 0071 discloses displaying a picture that corresponds to a selected type of car; the content is displayed in a layout of the display, e.g. background scenery].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Feldman, Thomas, and Williams before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Feldman, and Thomas to include the functionality as taught by Williams in order to obtain an input-output system in which a vehicle image may be displayed based on selected vehicle type. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which a vehicle image may be displayed based on selected vehicle type to improve systems for entering reservations [Williams, para 0013].
However, while Williams teaches displaying a vehicle image based on vehicle type, Adams, Thomas, and Williams do not explicitly teach that the image of the vehicle is moving in an animated manner.
Goldberg teaches that the image of the vehicle is moving in an animated manner [para 0029 discloses a make and model of a car, and a car drive in a virtual environment].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Thomas, Williams, and Goldberg before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Thomas, and Williams to include the functionality as 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which an animated vehicle image may be displayed based on selected vehicle type to enhance a customer experience while shopping [Goldberg, para 0006]

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Thomas further in view of Feldman.
In reference to claim 26, Adams and Thomas teach the invention of claim 1 above. 
However, Adams and Thomas do not explicitly teach wherein updating the updated selectable item availability output further comprises: modifying, based on home structural information specified in the user input, an image of a home depicted in the updated selectable item availability output, wherein modifying the image of the home comprises modifying the image of the home to include one or more of: a garage configured to hold a particular number of vehicles, an attached garage, a detached garage, living space above the garage, a pool, a deck, a porch, or a basement.
Feldman teaches wherein updating the updated selectable item availability output further comprises: modifying, based on home structural information specified in the user input, an image of a home depicted in the updated selectable item availability output, wherein modifying the image of the home comprises modifying the image of the home to include one or more of: a garage configured to hold a particular number of vehicles, an attached garage, a detached garage, living space above the garage, a pool, a deck, a porch, or a basement [Fig. 5, para 0036 discloses a virtual home, including an image of a basement; para 0017 discloses the virtual home in association with obtaining an insurance policy; para 0042 discloses a garage].

One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which a home image may be displayed based on selected home characteristics to facility insuring a home in an automated, efficient, secure, and accurate manner [Feldman, para 0002].

Response to Arguments
The double patenting rejection of claims 1-6, 9-12, 15-18, and 21-26 has been removed in light of terminal disclaimer filed 23 Nov 2020.
Applicant’s arguments with respect to claims have been considered but are moot because of new grounds of rejection; see the Rejection above for prior art mappings and explanations.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
Samson et al. (US-20150324940-A1) discloses customization of a virtual home [para 0059].
	Stricker et al. (US-10861115-B1) discloses home insurance data including attributes of the home [col. 6, line 738].
	Tiramani (US-20050283371-A1) discloses selecting options in a house [para 0056].

	Gross (US-20160092959-A1) discloses selecting options for a home in conjunction with home insurance [para 0230, 0335, 0353].
	Oikonomidis (US-20150134547-A1) discloses selecting options for a home in conjunction with home insurance [para 0005-0006].
	Cierniak (US-20140298200-A1) discloses a virtual drive of a car with a make and model [para 0031].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173